                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



  United States of America,                             Criminal No. 16-33(1) (DWF/LIB)

                       Plaintiff,

  v.                                                                               ORDER

  Raymond K. Walker,
  a/k/a Mello,

                       Defendant.


       This matter comes before the Court on Defendant Raymond K. Walker’s Motion

for Transcripts and any Investigative Reports, (Doc. No. 165 (Transcript Motion)), and

his Petition and Affidavit to Proceed Without Prepayment of Fees and/or Costs, (Doc.

No. 166 (Petition)). For the following reasons, the Court grants the Petition and grants in

part and denies in part the Transcript Motion.

       With respect to the Petition, review of that filing indicates that Walker has

established his financial eligibility for in forma pauperis status. See generally Pet. The

Court thus grants the Petition.

       With respect to the Transcript Motion, Walker points to no statutory authority

justifying his request. See Tr. Mot. 1–2. The most on-point statute appears to be

28 U.S.C. § 753(f):
               Fees for transcripts furnished in proceedings brought under
               section 2255 of this title[1] to persons permitted to sue or
               appeal in forma pauperis shall be paid by the United States
               out of money appropriated for that purpose if the trial judge
               or a circuit judge certifies that the suit or appeal is not
               frivolous and that the transcript is needed to decide the issue
               presented by the suit or appeal.

       The Transfer Motion requests (1) the “Docket Menu for all the filings and

hearings in this case”; (2) all trial transcripts; (3) all motion-hearing transcripts; (4) all

plea-agreement transcripts; (5) a transcript of the sentencing hearing; (6) “[a]ll Brady and

Jenks material”; (7) all discovery that the Government previously provided to Walker’s

trial attorney; (8) any “defense private Investigative reports”; and (9) any grand-jury

transcripts and the returned indictment. Tr. Mot. 1.

       Much of the material Walker seeks cannot be demanded through § 753(f). First,

§ 753(f) does not cover several categories of this material—namely, categories

(6) through (8)—as these are not “transcripts.” Second, because Walker and the other

defendants in this action all pleaded guilty, see Minute Entry, Doc. No. 45; Minute Entry,

Doc. No. 76; Minute Entry, Doc. No. 99, there was no trial, and so there are no category-

(2) trial transcripts. Third, as for categories (1), (3), and (9), Walker does not explain

why the relevant transcripts are “needed to decide [an] issue presented by the suit or

appeal.” See generally Tr. Mot. 1–2. Indeed, Walker states that he wants the materials

(and indeed, all the material requested by the Transcript Motion) to develop new potential


1
       Walker’s filed the Transfer Motion as part of proceedings arising from his filing of
a § 2255 motion, see Tr. Mot. 1; see also Mot. Under 28 U.S.C. § 2255 to Vacate, Set
Aside, or Correct Sentence by a Person in Federal Custody, (Doc. No. 139 (relevant
§ 2255 motion)), and so § 753(f) governs Walker’s request.

                                                2
arguments. See, e.g., id. at 2 (stating that Walker “is unable to determine whether there

were constitutional violations nor can [he] effectuate a colorable issue without first

looking through the transcripts and records being sought in this motion”). But an

in forma pauperis litigant does not have a right to “free transcripts to peruse them, hoping

to find something that might somehow support a collateral challenge to his conviction or

sentence.” United States v. Seelye, No. 07-CR-0377-ADM-RLE, 2014 WL 639867, at *3

(D. Minn. Feb. 19, 2014); see also United States v. Benedict, No. 13-CR-1501-

SRN-FLN, 2018 WL 2684121, at *3 (D. Minn. June 4, 2018) (“[A] litigant ‘is not

entitled to a transcript at government expense without a showing of the need, merely to

comb the record in the hope of discovering some flaw.’”) (quoting Culbert v.

United States, 325 F.2d 920, 922 (8th Cir. 1964) (per curiam) (internal quotation marks

and citation omitted)). 2 As a result, the Transcript Motion does not justify any grant of

the materials listed in categories (1), (3), or (9).

       Two items remain: the transcripts of Walker’s change-of-plea hearing and

sentencing (i.e., categories (4) and (5) above). The Government has already sought

transcripts of these hearings, see Tr. Order, Doc. No. 143, and those transcripts appear in

the docket at Doc. Nos. 148 and 150. Without prejudging Walker’s present § 2255

motion, the Court notes that the Government requested these transcripts after Walker

filed that motion, suggesting that the transcripts may well be needed to “decide [an]



2
        Furthermore, given the one-year limitations period of 28 U.S.C. § 2255(f), it is
likely too late for Walker to bring new claims under Section 2255 wholly unrelated to his
original claims.

                                                3
issue” the motion presents. As a result, the Court grants the Transcript Motion as to these

two already-prepared transcripts, but otherwise denies the Motion.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

       1.     Plaintiff’s Petition and Affidavit to Proceed Without Prepayment of Fees

and/or Costs (Doc. No. [166]) is GRANTED.

       2.     Plaintiff’s Motion for Transcripts and any Investigative Reports (Doc.

No. [165]) is GRANTED as to the transcripts in this action’s docket at Doc. Nos. [148]

and [150]. The Clerk of Court is directed to send Plaintiff one copy of each transcript.

       3.     Plaintiff’s Motion for Transcripts and any Investigative Reports is

otherwise DENIED.

Dated: November 1, 2018                   s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             4
